Citation Nr: 9908776	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-47 687	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel



INTRODUCTION

The veteran had active service from September 1935 to July 
1961.  In February 1997 and March 1998 the case was remanded 
by the Board of Veterans' Appeals (Board) to the RO for 
further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
diabetes mellitus has been obtained by the RO.  

2.  The veteran's diabetes mellitus is shown by competent 
evidence to have developed in service.  


CONCLUSION OF LAW

The veteran's diabetes mellitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in 1959 he 
was evaluated for possible diabetes.  Glucose tolerance tests 
were conducted.  It was noted that he had elevated blood 
sugar and that a glucose tolerance curve was indicative of 
mild diabetes mellitus.  On retirement examination in April 
1961, the endocrine system was reported to be abnormal.   

In a November 1961 statement, the veteran asserted that a 
number of tests during service showed that he had a high 
blood sugar count.  He added that he had been transferred 
from duty in Mississippi to Fort Benning, Georgia, to be near 
a hospital for treatment.  

VA examination of the veteran in June 1962 was essentially 
negative for diabetes and no symptoms could be elicited 
suggesting diabetes.  VA medical records include an August 
1981 note indicating that the veteran had been borderline 
diabetic for years.  His blood sugar level was elevated with 
increases in his weight.  He gave a history of diet 
counseling in service.  In October 1981, diagnosis of 
diabetes was noted.  

An August 1959 letter from the veteran's wife to a public 
school superintendent in Grenada County, Mississippi, was 
submitted in September 1993.  The letter indicated she was 
resigning her position as a public school teacher following a 
medical examination of the veteran which included a diagnosis 
of diabetes.  She stated that medical officers recommended 
his transfer to Fort Benning for periodic medical checks to 
determine his need for treatment.  

A June 1959 letter to the veteran from a military physician 
was submitted in October 1995.  The physician informed the 
veteran that an evaluation had shown his blood sugar was 
elevated beyond normal limits.  The physician added that, 
while this did not definitely indicate diabetes, further 
studies were recommended.  

On March 1998 VA examination of the veteran, the examiner 
noted that glucose tolerance tests administered in 1959 
showed abnormal blood glucose levels.  The examiner opined 
that the diagnosis which should have been provided in 1959 
was impaired glucose tolerance without a diagnosis of frank 
diabetes.  However, in light of the veteran's subsequent 
development of Type II diabetes mellitus in 1981, the 
impaired glucose tolerance in service was probably an early 
manifestation of the problem that would become frank, Type II 
diabetes.  The examiner concluded that it would be fair to 
say the veteran manifested signs and symptoms of prediabetes 
in 1959.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Board 
finds that the veteran's claim of service connection for 
diabetes mellitus is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

It is claimed that the veteran's diabetes developed in 
service.  The Board agrees. Diagnostic studies is service 
showed elevated blood sugar and a diabetic curve "indicative 
of mild diabetes mellitus."  The June 1959 military 
physician's letter and the August 1959 letter from the 
veteran's wife support the veteran's contention that he was 
under observation for diabetes in service.  A VA physician 
has specifically indicated that the veteran's abnormal blood 
glucose readings in service reflected "prediabetes."  This 
evidence reasonably demonstrates that the veteran's diabetes 
mellitus developed in service.  Accordingly, service 
connection for diabetes mellitus is warranted.  


ORDER

Service connection for diabetes mellitus is granted.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 5 -


